Citation Nr: 0832197	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma.  The veteran was notified of that 
action and he appealed to the Board for review.  In August 
2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.

As a matter of clarification, in August 2004, service 
connection for PTSD was granted via an RO decision.  A 30 
percent disability evaluation was assigned.  The veteran was 
notified of that decision; he appealed the assignment of a 30 
percent rating claiming that his disability should be rated 
higher.  He subsequently perfected his appeal.  Prior to the 
claim being sent to the Board for review, the RO granted a 50 
percent disability rating for the veteran's PTSD.  In 
response to that action, the veteran withdrew his appeal.  
Hence, the current action is a separate and distinct new 
appeal and the veteran's original claim is no longer in an 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony, as noted above, before the 
undersigned Veterans Law Judge (VLJ) in August 2008.  During 
that hearing, the veteran averred that since last being given 
a complete psychiatric compensation examination by VA medical 
personnel, his service-connected PTSD had become more severe.  
He mentioned that, in his opinion, his PTSD now prevents him 
from maintaining gainful employment and nonfamily 
relationships.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2007).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
veteran's disabilities.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.  Thus, the case is 
REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2007) and 38 C.F.R. § 4.16(b) 
(2007).  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The VCAA notice should also comply, if 
applicable, with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), with regard to 
the higher rating issues.  This notice 
should include an explanation as to the 
evidence required to support a higher 
evaluation as outlined in Vazquez-Flores.  
At a minimum, the veteran should be 
provided the substance of the applicable 
diagnostic codes for his psychiatric 
disorder.  Should it be determined that 
there is any further notice deficiency in 
this case, these matters should also be 
addressed in the duty to assist letter.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2006 for his service-connected PTSD, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The RO/AMC should contact the 
veteran's previous employer, Continental 
Carbon Company, and inquire as to the 
reason the veteran is no longer working 
for that company.  The address for the 
Continental Carbon Company is 1006 East 
Oakland Avenue, Ponca City, Oklahoma 
74601.  Of particular interest is whether 
the veteran "retired" or "quit" or 
"retired because of a medical 
disability".  Any information obtained 
should be included in the claims folder 
for review.  

4.  The RO/AMC should contact the veteran 
and ask him whether he is now receiving 
any type of benefits from the Social 
Security Administration (SSA).  If the 
veteran responds positively, the RO/AMC 
should then request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

5.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment. 
Any potential employment opportunities 
should be identified. The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

6.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected 
psychiatric disorder and whether this 
disability prevents the veteran from 
obtaining and maintaining gainful 
employment.  If possible, the examination 
should not be accomplished by the 
veteran's VA primary psychiatric care 
doctor.  The additional purpose of the 
examination is to discover whether the 
veteran's previously diagnosed, but not 
service-connected major depressive 
disorder affects his service-connected 
PTSD, and vice versa, and whether these 
two conditions combined prevents the 
veteran from obtaining and maintaining 
gainful employment.  The examiner should 
be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination, and 
the examiner must express his or her 
final diagnosis taking into account the 
rating criteria for psychiatric 
disorders.

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for an 
increased evaluation for PTSD.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




